Exhibit 10.4

 

November 29, 2000

 

Dear Ed:

 

I was saddened by your decision to move out of the role of Chief Financial
Officer of Ariba, Inc. (the “Company”) but understand your personal need to be
able to spend more time with your family and with the activities associated with
the Kinsey Family Foundation. I would like to thank you for your many
contributions to Ariba. I know of your strong feelings for Ariba and your
support of what you have helped create and appreciate your desire to provide a
smooth transition to a new Chief Financial Officer (“CFO”). This letter
agreement (the “Agreement”) is to confirm our agreed upon process for the
transition of your Chief Financial Officer role and your employment with the
Company.

 

  1. You agree to work through, and the Company agrees to continue to employ you
through and until, your Resignation Date. For purposes of this Agreement, your
“Resignation Date” shall be the date designated by the Company on or after
February 1, 2001, but within a reasonable period of time after the new CFO
commences employment. Although the Company may designate the Registration Date,
we agree that it will be no earlier than February 1, 2001, and no more than 120
days after the new CFO commences employment (but in no event later than April
30, 2001). On the Resignation Date, you will cease being an employee of the
Company and you will be paid any earned but unpaid salary and accrued vacation
pay as of the Resignation Date. You will continue to be paid your current salary
and provided all employee benefits for which you are eligible through and until
the Resignation Date.

 

  2.

You will continue to report directly to me during the remainder of your
employment with the Company. Effective immediately, (i) you will no longer have
the title of CFO, (ii) you will no longer have any day-to-day responsibilities
as the Company’s CFO or any duties as the Company’s stock compliance officer
after the date of this Agreement, and (iii) you will not be required to report
to the office. Rather, you may work from home unless you choose otherwise. You
will provide consulting services as requested by the Company concerning
(i) assisting investors or otherwise helping the Company’s relationship with
investors (including attending the analyst call for the Company’s fiscal quarter
ending December 31, 2000, in January 2001) and (ii) taking steps reasonably
necessary to facilitate the transition to a new CFO (such as resigning as a
director of the Company’s subsidiaries and as an authorized signatory on the
Company’s bank accounts). At your request, all communications between you and me
shall be through Craig Schmitz. You agree to comply with all of the Company’s
policies through and until the



--------------------------------------------------------------------------------

 

Resignation Date. However, we both agree that you will not be required to work
more than 20 hours a week, but you may do so if you choose.

 

  3. The Company will reimburse you for any and all past and future reasonable
business expenses, and you agree to submit all necessary documents regarding
such expenses directly to Craig Schmitz for his sole review and approval in
accordance with the Company’s expense reimbursement policy.

 

  4. You understand and agree that you were granted an option to purchase
640,000 shares of the Company’s common stock on January 27, 1999 at an exercise
price of $0.5938 per share and you are currently vested in 64,000 of those
shares. You exercised the option as to 64,000 shares. You were also granted an
option to purchase 50,000 shares of the Company’s common stock on April 17, 2000
at an exercise price of $54.4375 per share and you are currently vested in 7,292
shares. You have not exercised this option as to any shares. You will continue
to vest in the shares under both options through and until your Resignation
Date. You will have until three months after the Resignation Date to exercise
the options to the extent vested.

 

     Provided you do not resign your employment prior to January 31, 2001, you
will vest in an additional 128,000 shares under the fist option and in an
additional 3,125 additional shares under the second option on that date.
Provided that you do not resign your employment prior to the Resignation Date,
then as of the Resignation Date, you will be immediately vested in an additional
192,000 share sunder the first option and an additional 12,500 shares under the
second option (in each case in addition to the shares you vest pursuant to the
immediately preceding sentence).

 

     Your participation in the Company’s Employee Stock Purchase Plan will
continue through the Resignation Date or any earlier termination of employment
or any earlier reduction in hours worked to 20 hours per week or fewer. Any
payroll deductions accumulated but not used to purchase shares as of your last
day worked shall be refunded to you on your last day of employment. You
acknowledge that you have no other stock rights in the Company (or any parent or
subsidiary) other than those rights enumerated in this paragraph and other than
shares you own and that are in your possession and all terms, conditions and
limitations applicable to the options pursuant to your stock option agreements
and the Company’s 1996 Stock Plan or 1999 Equity Incentive Plan shall remain in
full force and effect. All terms, conditions and limitations applicable to the
purchase rights pursuant to the Company’s Employee Stock Purchase Plan shall
remain in full force and effect. All share numbers in this paragraph are subject
to adjustment in accordance with the principals set forth in Article 11(a) of
the 1999 Equity Incentive Plan.



--------------------------------------------------------------------------------

  5. You agree that the only payments and benefits that you are entitled to
receive from the Company in the future are those specified in this letter or the
terms of the Company benefit plans at issue. You will be entitled to continue
your medical coverage under COBRA after your Resignation Date.

 

  6. In consideration for the Company’s agreement to vest you in the additional
option shares described above, its agreement to continue your employment through
and until the Resignation Date and the release of claims set forth below, you
waive and release and promise never to assert any claims or causes of action,
whether or not now known, against the Company or its predecessors, successors,
or past or present subsidiaries, officers, directors, agents, employees and
assigns, with respect to any matter, including but not limited to, any matter
arising out of or connected with your employment with the Company or the
resignation of that employment, including without limitation, claims of wrongful
discharge, emotional distress, defamation, fraud, breach of contract, breach of
the covenant of good faith and fair dealing, any claims of discrimination or
harassment based on sex, age, race, national origin, disability or on any other
basis, under Title VII of the Civil Rights Act of 1964, as amended, the
California Fair Employment and Housing Act, the Age Discrimination in Employment
Act of 1967, as amended, and all other laws and regulations relating to
employment. Furthermore, we also agree that nothing in this Agreement waives any
rights you have to (i) unemployment or workers’ compensation benefits;
(ii) indemnity and defense rights under CALIFORNIA LABOR CODE Section 2802, the
Company By-laws or any other written agreement between you and the Company; and
(iii) vested benefits under any ERISA benefit plan such as, for instance, a
section 401(k) plan; all such rights are expressly reserved by you.

 

     The Company waives and releases and promises never to assert any claims or
causes of action, whether or not now known, against you with respect to any
matter, including but not limited to, any matter arising out of or connected
with your employment with the Company or the termination of that employment,
including without limitation, claims of defamation, fraud, breach of contract or
breach of the covenant of good faith and fair dealing.

 

     You and the Company understand that nothing in this agreement prohibits you
or the Company from bringing any claims against the other arising out of any
alleged breach of this agreement and that such claims shall be resolved as set
forth in paragraph 7 below.

 

  7.

Any controversy involving the construction or application of any terms,
covenants or conditions of this letter, or any claims arising out of any alleged
breach of this letter, will be governed by the rules of the American Arbitration
Association and submitted to and settled by final and binding



--------------------------------------------------------------------------------

 

arbitration in Santa Clara County, California, except that any alleged breach of
the Company’s Proprietary Information and Inventions Agreement shall not be
submitted to arbitration and instead the Company may seek all legal and
equitable remedies, including without limitation, injunctive relief.

 

  8. You and the Company expressly waive and release any and all rights and
benefits under Section 1542 of the Civil Code of the State of California (or any
analogous law of any other state), which reads as follows: “A general release
does not extend to claims which the creditor does not know or suspect to exist
in his favor at the time of executing the release, which, if known by him, must
have materially affected his settlement with the debtor.”

 

  9. Nothing contained in this letter shall constitute or be treated as an
admission by you or the Company of liability, of any wrongdoing, or of any
violation of law.

 

  10. The Company agrees that during the remainder of your employment with the
Company and at all times thereafter it shall indemnify you to the full extent
required by applicable law.

 

  11. At all times in the future, you will remain bound by the Company’s
Proprietary Information and Invention Agreement dated September 17, 1996, a copy
of which is attached.

 

  12. You agree that until the later of your Resignation Date or December 31,
2001, you agree not to, directly or indirectly on behalf of yourself or any
other party, solicit, induce or encourage any employee or consultant to
terminate any employment or business relationship with the Company for any
reason.

 

  13. You agree that at all times in the future, you will not make any
derogatory remarks regarding the Company or its officers, directors, products or
business practices. The Company agrees that at all times in the future its
officers and directors will not make any derogatory remarks regarding you or
your employment with the Company to any party inside or outside of the Company.

 

  14. You agree that you will not disclose to others the fact or terms of this
letter, except that you may disclose such information to your attorneys or
accountants. Also, you may disclose this Agreement to the extent required by
law.

 

  15.

You agree that except as expressly provided in this letter, this letter renders
null and void any and all prior agreements between you and the Company regarding
your employment. You and the Company agree that this letter agreement
constitutes the entire agreement between you and the Company regarding the
subject matter of this agreement, and that this



--------------------------------------------------------------------------------

 

letter agreement may be modified only in a written document signed by you and a
duly authorized officer of the Company.

 

  16. This agreement shall be construed and interpreted in accordance with the
laws of the State of California.

 

  17. This agreement may be executed in counterparts, each of which shall be an
original, but all of which together shall constitute one agreement.

 

  18. You have up to twenty-one (21) days after receipt of this letter within
which to review it, and to discuss it with an attorney of your own choosing
regarding whether or not you wish to execute it. Furthermore, you have seven
(7) days after you have signed this letter during which time you may revoke this
agreement.

 

  19. If you wish to revoke this agreement, you may do so by delivering a letter
of revocation to me. Because of this revocation period, you understand that the
agreement set forth in this letter shall not become effective or enforceable
until the eighth day after the date you sign this letter.

 

Please indicate your agreement with the above terms by signing below.

 

Sincerely,

 

/s/ Keith J. Krach                    

 

Keith J. Krach

 

My signature below signifies my agreement with the above terms. Furthermore, I
acknowledge that I have read and understand this letter and that I sign this
release of all claims voluntarily, with full appreciation that at no time in the
future may I pursue any of the rights I have waived in this release.

 

Signed:   /s/    Edward P. Kinsey           Dated: November 29, 2000.     Edward
P. Kinsey            